DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Claims 4-5, 11-13 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species/Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/04/2022. It is noted that claims 12-13 are part of Invention II and depend from claim 11 and thus are also withdrawn from consideration even though applicant has not noted that “(Withdrawn)” in the last filed claim set.
Applicant's election with traverse of Species A/Species D/Species F/ Invention I in the reply filed on 2/04/2022 is acknowledged.  The traversal is on the ground(s) that Invention I cannot be used to practice another and materially different process.  This is not found persuasive because  Invention I can operate in many different processes, such as the valve configuration remaining in an off position and only flow air to a single cargo or passenger area, since the memory can more than the instructions required by the claim and the valve may have additional flow configurations, and further noting that the prior art which teach claim 1, can operate in different methods. Further, the structure of claim 1 can operate to keep a constant rate mode. The applicant argues that the specification states that the vehicle “may be” selected from a different list of vehicles but the air handling system is the same. This is not persuasive because the passenger and cargo compartment is claimed, including a valve which will be provided in different channeling systems, which are present in the claims; and the cargo , ducting and passenger compartments of the different species/vehicles are patentably distinct and classified differently.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9889939 B2 in view of Fox et al. US 2016/0214723 Al.
	Re claim 1, Zhang et al. teach an air handling system for distributing airflow in a vehicle, comprising: a passenger compartment (18, 28) configured to contain one or more occupants; a cargo compartment (20); a flow regulating configured to actuate into a commanded position to 

Zhang et al. fail to explicitly teach a valve to control flow rate.
Fox et al. teach a flow regulating valve (13) configured to actuate into a commanded position to apportion the airflow between the passenger compartment and the cargo compartment; and one or more processors in electronic communication with the flow regulating valve ; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the air handling system to valve, and instruct the flow regulating valve to actuate into the commanded position, wherein the commanded position is calculated based on at least the target cargo airflow rate (noting in the instant combination the primary reference is modified to include the flow regulating valve in the flow regulation with 70 of the primary reference) to control particle contamination (para 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a valve to control flow rate as taught by Fox et al. in the Zhang et al. invention in order to advantageously allow for controlled flow rate coupled to desirable particle contamination requirements for recirculation air (paras 38-39).
Additionally, it would have been obvious to try to incorporate a flow regulating valve (13), as taught by Fox, configured to actuate into a commanded position to apportion the airflow between the passenger compartment and the cargo compartment; and one or more processors in electronic communication with the flow regulating valve ; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the air handling system to valve, and instruct the 
Re claim 2, Zhang et al. teach a flow rate sensor in electronic communication with the one or more processors, wherein the flow rate sensor measures an actual airflow rate supplied to either the passenger compartment or the cargo compartment (col 14 lines 7 lines noting air sensed in the aircraft will naturally circulate in one of the two areas).  
Re claim 3, Fox et al. teach the one or more processors executes instructions to: receive a signal indicating the actual airflow rate supplied to either the cargo compartment or the passenger compartment from the flow rate sensor; and determine the commanded position of the flow regulating valve based on the actual airflow rate supplied to either the passenger compartment or the cargo compartment and a corresponding target airflow rate (para 39) to control particle contamination (para 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a valve to control flow rate as taught by Fox et al. in the Zhang et al. invention in order to advantageously allow for controlled flow rate coupled to desirable particle contamination requirements for recirculation air (paras 38-39).
Additionally, it would have been obvious to try to incorporate the one or more processors executes instructions to: receive a signal indicating the actual airflow rate supplied to either the 
Re claim 7, Zhang et al. teach the system configuration further indicates temperature and ventilation requirements of items contained within the cargo compartment (col 12 lines 55-60, col 12 lines 60-67, col 14 lines 30-40).  
Re claim 8, Zhang et al. teach the system configuration indicates  the vehicle and a load upon an engine of the vehicle (col 11 lines 50-65), however, Zhang et al., as modified, fail to teach the acceleration.
 
Fox et al. teach the system configuration indicates an acceleration of the vehicle and a load upon an engine of the vehicle (para 38 “take-off” noting it is well known in the art there are accelerations and loads on the engine during take off) to operate in different engine modes and to control particle contamination (para 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an acceleration as taught by Fox et al. in the Zhang et al., as modified, invention in order to advantageously allow for controlled flow rate coupled to desirable particle contamination requirements for recirculation air (paras 38-39).
Re claim 9,   Zhang et al., as modified, fail to teach the vehicle is an aircraft, and wherein the system configuration indicates a phase of flight of the aircraft.

Fox et al. teach the vehicle is an aircraft, and wherein the system configuration indicates a phase of flight of the aircraft (para 38 “take-off”  ) to operate in different engine modes and to control particle contamination (para 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the vehicle is an aircraft, and wherein the system configuration indicates a phase of flight of the aircraft as taught by Fox et al. in the Zhang et al., as modified, invention in order to advantageously allow for controlled flow rate coupled to desirable particle contamination requirements for recirculation air (paras 38-39).
Re claim 10, Zhang et al. teach the target cargo airflow rate is determined based on a required airflow to one or more remaining compartments of the vehicle (col 13 lines 28-40).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9889939 B2 in view of Fox et al. US 2016/0214723 Al further in view of USDOT (PRESSURIZATION, VENTILATION AND OXYGEN SYSTEMS ASSESSMENT FOR SUBSONIC FLIGHT INCLUDING HIGH ALTITUDE OPERATION).
Re claim 6, Zhang et al. , as modified, fail to explicitly teach the calculation.
USDOT teach the one or more processors executes instructions to: determine the target passenger airflow rate by multiplying the total number of occupants by a required airflow rate per occupant (page 4 noting in the instant combination the processor computes the required flow rate as outlined) to meet federal flight standards. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the calculation as taught by USDOT in the Zhang et al. , as modified, invention in order to advantageously allow for minimum flow requirements.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 9889939 B2 in view of Fox et al. US 2016/0214723 Al further in view of Kline US 20040231350 A1.

Re claim 14, Zhang et al. teach an aircraft including an air handling system, the aircraft comprising: a passenger compartment (12, 18) configured to contain one or more occupants; a cargo compartment (20); a mixing manifold (72) containing conditioned airflow that is apportioned between the passenger compartment and the cargo compartment; a flow regulating (48, noting controllers , computers, and computing devices are well known in the art to contain processors and memory) configured to actuate into a commanded position to apportion the conditioned airflow between the passenger compartment and the cargo compartment; and one or more processors in electronic communication with the flow regulating valve; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the air handling system to: receive one or more signals indicating a total available airflow rate available to the aircraft and (see the rejection of claim 1) a system configuration, wherein the system configuration indicates at least a phase of flight and system health of the aircraft; determine a target passenger airflow rate based on a total number of occupants contained within the passenger compartment; determine a target cargo airflow rate based on the total available airflow rate, the target passenger airflow rate, and the system configuration; and instruct the flow regulating valve to actuate into the commanded position, wherein the commanded position is calculated based on at least the target cargo airflow rate (see the rejection of claim 1).  
Zhang et al. fail to explicitly teach a valve to control flow rate.

a flow regulating valve (13) configured to actuate into a commanded position to apportion the conditioned airflow between the passenger compartment and the cargo compartment; and one or more processors in electronic communication with the flow regulating valve; and a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the air handling system to: receive one or more signals indicating a total available airflow rate available to the aircraft and a system configuration, wherein the system configuration indicates at least a phase of flight and system health of the aircraft; determine a target passenger airflow rate based on a total number of occupants contained within the passenger compartment; determine a target cargo airflow rate based on the total available airflow rate, the target passenger airflow rate, and the system configuration; and instruct the flow regulating valve to actuate into the commanded position, wherein the commanded position is calculated based on at least the target cargo airflow rate (noting in the instant combination the primary reference is modified to include the flow regulating valve in the flow regulation with 70 of the primary reference) to control particle contamination (para 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a valve to control flow rate as taught by Fox et al. in the Zhang et al. invention in order to advantageously allow for controlled flow rate coupled to desirable particle contamination requirements for recirculation air (paras 38-39).
Additionally, it would have been obvious to try to incorporate a flow regulating valve (13), as taught by Fox, configured to actuate into a commanded position to apportion the 
Zhang et al. , as modified, fail to explicitly teach details of the manifold.
Kline teach a mixing manifold (30) containing conditioned airflow that is apportioned between the passenger compartment and the cargo compartment to mix different airflows.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the manifold as taught by Kline in the Zhang et al. , as modified, invention in order to advantageously allow for recirculation mixing as is known in the art.

 Re claim 16, Fox et al. teach the one or more processors executes instructions to: receive a signal indicating the actual airflow rate supplied to the cargo compartment from the flow rate sensor; and determine the commanded position of the flow regulating valve based on the actual airflow rate supplied to the cargo compartment (para 39) to control particle contamination (para 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a valve to control flow rate as taught by Fox et al. in the Zhang et al. invention in order to advantageously allow for controlled flow rate coupled to desirable particle contamination requirements for recirculation air (paras 38-39).
Re claim 19, Zhang et al. teach the system configuration further indicates temperature and ventilation requirements of items contained within the cargo compartment  (col 12 lines 55-60, col 12 lines 60-67, col 14 lines 30-40).    
Re claim 20, Zhang et al. teach   the target cargo airflow rate is determined based on the conditioned airflow required by at least one of the following: a flight deck, a crown, one or more overhead crew rests, and galley spaces that are located outside of the passenger compartment (col 13 lines 28-40, col 1 lines 15-20).

Conclusion
US 11059593 B2, US 20150099444 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763